PETERS, P. J.
I dissent. It appears from the motion for diminution of the record that there are in the custody of the clerk of the trial court certain papers that were before the trial judge on the motion to set aside the default which were inadvertently not included in the bill of exceptions; that among such papers are the complaint with the certificate of the entry of default, the summons with the return of service, and the judgment; that an examination of such papers will assist in the determination of this appeal. All these documents were mistakenly included within a judgment roll certified by the clerk alone. Under such circumstances there can be no doubt that such documents should be ordered produced, and should be considered on this appeal. (Sec. 953, Code Civ. Proc.; Parker v. Shell Oil Co., 55 Cal.App.2d 48 [130 P.2d 158].)
The certificate of the entry of default, one of the documents, recites that “In this action, the defendant Richmond School District . . . having been regularly served with process, and having failed to appear and answer the Plaintiff’s Complaint on file herein, and the time allowed by law for answering having expired, the default of said Defendant ... is hereby duly entered according to law.” The return of service attached to the summons recites that Carl Stender “received the annexed Summons on the 20th day of June, 1941, and personally served the same, together with a copy of the complaint in said action on Richmond School District, one of the defendants named in said summons, by delivering to and leaving with J. 0. Ford, President of Richmond School District, County of Contra Costa, State of California, said defendant personally, on the 20th day of June, 1941, in said County of Contra Costa, State of California, a copy of said Summons and a copy of said complaint.” The judgment of the court recites that it appears “to the satisfaction of the above entitled Court that the Summons and Complaint were duly and regularly served upon the defendant herein,” and that the default was duly and properly entered. These recitals are not challenged by respondent. Its motion to set aside the default judgment was predicated on the sole ground that *505the “judgment is null and void for the reason that the above entitled Court did not at the time of entering of said default and said judgment, nor at any other time, have jurisdiction of the person of said defendant.” The motion was supported by the affidavits of Fraser and Patterson, the other two members of the board, that they had not been personally served. The order setting aside the default from which this appeal is taken was predicated on the sole ground that “the defendant was not served with summons in this action on the 20th day of June, 1941, or at any other time whatsoever, and that the court is without jurisdiction of the person of the defendant in this action.” There was no showing why Ford, after he was served, took no steps to see to it that the board filed an answer.
The record shows that the default was entered July 3, 1941, that the judgment was entered February 26, 1942, and that the motion to set the default aside was filed April 8, 1942. Thus, the time within which the default could be set aside for mistake, inadvertence, or neglect under section 473 of the Code of Civil Procedure, had expired. It is thus apparent that the record demonstrates to a certainty that the basic question presented to and decided by the trial court was that service on Ford, the president of the board, as a matter of law, was not service on the district. With this holding I disagree.
There is no express statutory provision either in the School Code or in the general law relating to the manner of service of process on a school district. However, this state has adopted a definite statutory policy in reference to service on domestic corporations and on most governmental bodies. Thus, subdivision 1, section 411, of the Code of Civil Procedure, provides that a domestic corporation may be served by delivering a copy of the summons upon “the president or other head of the corporation” or upon certain other designated officers. Subdivision 5 of the section provides that a “county, city, or town” may be served by delivering a copy of the summons “to the president of the board of supervisors, president of the council or trustees, or other head of the legislative department thereof.”
The defendant here is the “Richmond School District, Contra Costa County, State of California.” No question as to any personal liability of the members of the board is in*506volved. The action was brought under section 2.801 of the School Code imposing liability on school boards “in the name of the district” in certain circumstances. The School Code permits a unified school district, such as here involved, to be governed by charter provisions in certain respects. (Sec. 2.2020, School Code.) Pursuant to this authority the city of Richmond by charter provision provided for the creation of this school district under the management of the Board of Education. The charter expressly provides that the board has power to choose one of its members as president of the board. The board here consists of three members, Ford being the president. Section 2.141 of the School Code provides that “in the name by' which the district is designated the trustees may sue and he sued. ...” A school district is a political subdivision and a public corporation of the state, and is an independent and separate governmental agency and corporate entity, distinct from the city or county in which the district is located. (Ward v. San Diego School Dist., 203 Cal. 712 [265 P. 821]; Skelly v. Westminster School District, 103 Cal. 652 [37 P. 643].)
Thus, the specific question here involved is whether service on the president of such a district is a valid service in the absence of any statute defining how such service may be had. Obviously, in the absence of statute, the courts must decide how such service shall be made. There are four possible ways in which a service could conceivably be made—(1) service upon any member of the board; (2) service upon the presiding officer of the board; (3) service upon a majority of the board, and (4) service upon all the members of the board. The majority opinion holds that to be a valid service on such a district all the members of the board must be served, except that it indicates that possibly in certain circumstances such as in case of the absence of a member of the board from the jurisdiction, his illness, etc., a valid service may be made by serving a majority of the board. An examination of the authorities discloses that there is authority for alternatives numbered 1, 2 and 4. No authority at all has been cited for alternative numbered 3. The majority opinion, in support of its conclusion that service on all the members of the board is normally required, quotes one sentence from 56 Corpus Juris, p. 789, section 948. That sentence undoubtedly supports the conclusion for which it is cited. But the preceding sentence of the same paragraph reads as follows: “In the absence of a *507statute to the contrary, there is implied authority, at common law, for the president of a school board, as head officer of a corporate school district, to receive service of process in a suit against the district.” In support of that statement the case of Carr v. School Dist. of Belton, 42 Mo.App. 154, is cited. In my opinion, that is the best reasoned case on the subject appearing in the books. The factual and legal situations there involved were identical with those here existing. There, as here, there was no statutory provision on the subject. There, as here, the president of the governing board was served, the other members of the board were not served, the default of the district was taken, and the district moved to set aside the default on the ground of lack of service. The court (p. 157) held: “Defendant’s counsel, for reversal of this judgment, relies mainly on the contention that service of process on the president of the school board is not such as to give jurisdiction over the defendant. We have examined in detail the various authorities cited by counsel to sustain this position, and hold against said contention. It is true that the school law provides for no specific manner of service, as is the case with some other corporations; yet it does not follow therefrom that a school district cannot be brought into court to answer the complaints of its creditors. By force of the statute, the school district of Belton had become, on its organization, ‘a body corporate,’ and in its corporate name may sue and be sued, etc. R. S. 1889, section 8083. A board of directors is likewise provided for the management of the affairs of said corporation, from which a president or chief officer is selected. This president of the board is plainly the ‘head officer’ of the corporate body, and, in the absence of a statute otherwise providing, there is an implied authority, at common law, in this head officer to receive service of process in a suit against the corporation. (Cloud v. Inhabitants of Pierce City, 86 Mo. 357; 1 Tidd, Pr. 161; 2 Morewetz on Corp., sec. 979.) Without further discussion, then, which we deem unnecessary, we hold, with the circuit court, that legal process was served on the defendant corporation, and it was bound to answer.” This case cannot be distinguished from the present one. In School Dist. No. 9 v. Fowles, 87 S.C. 552 [70 S.E. 315] the service was made upon a member of the board of trustees, and a default taken. The trial court set aside the default. This order was reversed, one ground of the *508opinion being that under such circumstances “the magistrate did acquire jurisdiction of the defendant” district. (70 N.E. at p. 316.)
Thus, there is substantial and well reasoned authority for the conclusion that, independent of statute, service upon the presiding officer of a school district is a valid service on the district. According to the authorities cited in the Carr case, supra, that was the common law rule. When that factor is considered with the factor that this state has seen fit to codify the common law rule as to private and most public corporations it seems to me that sound public policy requires a holding that as to other public bodies not covered by statute, where no personal liability is sought to be imposed on the members of the board, service on the presiding officer is all that is required. The purpose of service is to give the district notice of the fact the action is pending. Obviously, the most reasonable manner of giving such notice is to serve the presiding officer of the district. Serving the other members would seem to impose an unnecessary burden on the plaintiff with no correspondent benefit to the defendant. For these reasons, I am of the opinion that the service here involved was valid, and that the order appealed from should be reversed.
Appellant’s petition for a hearing by the Supreme Court was denied July 1,1943. Carter, J., and Traynor, J., voted for a hearing.